     Case 1:17-cv-00015-JRH-BKE Document 223 Filed 11/15/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION

SHERECIA WILLIS, Individually and as          )
Next Friend, Parent and Natural               )
Guardian of Minor Child, CW,                  )
            Plaintiff,                        )
                                              )
v.                                            )      Civil Action No. CV117-015
                                              )
UNITED STATES OF AMERICA,                     )
         First Defendant,                     )
                                              )
VENKATESAN GORANTLA, M.D.                     )
        Second Defendant,                     )
                                              )
AUGUSTA HOSPITAL, LLC (DE) d/b/a              )
TRINITY HOSPITAL OF AUGUSTA,                  )
          Third Defendant,                    )
                                              )
AUGUSTA PHYSICIAN SERVICES, LLC,              )
         Fourth Defendant.                    )

      NOTICE OF SETTLEMENT IN PRINCIPLE BETWEEN PLAINTIFF AND
                     DEFENDANT UNITED STATES

      COME NOW the Plaintiff and Defendant United States, in the above-entitled

action, and hereby notify the Court that a compromise settlement agreement in

principle has been reached, contingent upon approval from the requisite Department

of Justice official. The Plaintiff and Defendant United States accordingly request that

all deadlines in this matter be stayed pending settlement approval and filing of the

approved Settlement Stipulation.

      This 15th day of November, 2019.
     Case 1:17-cv-00015-JRH-BKE Document 223 Filed 11/15/19 Page 2 of 3




                                   Respectfully Submitted,

                                   BOBBY L. CHRISTINE
                                   United States Attorney

                                   /s/ Shannon H. Statkus
                                   Shannon H. Statkus
                                   Assistant United States Attorney
                                   South Carolina Bar No. 704710
                                   P.O. Box 2017
                                   Augusta, Georgia 30901
                                   (706) 724-0517
                                   Shannon.statkus@usdoj.gov

                                   /s/Jason W. Blanchard
                                   Jason W. Blanchard
                                   Assistant United States Attorney
                                   Georgia Bar No. 105620
                                   P.O. Box 2017
                                   Augusta, Georgia 30901
                                   (706) 724-0517
                                   Jason.blanchard@usdoj.gov
                                   Counsels for Defendant



Chuck R. Pardue                    /s/ Chuck R. Pardue
Pardue And Associates, P.C.        Chuck R. Pardue
211-A Bobby Jones                  Counsel for the Plaintiff
Expressway Martinez, GA 30907

Nelson Tyrone                      /s/ Nelson Tyrone
Tyrone Birth Injury Lawyers        Nelson Tyrone
400 Colony Square, Suite 2000      Counsel for the Plaintiff
1201 Peachtree Street, NE,
Atlanta, GA 30361
404-377-0017

Leighton Moore                     /s/ Leighton Moore
The Moore Law Firm, P.C.           Leighton Moore
100 Peachtree Street, Suite 2600   Counsel for the Plaintiff
Atlanta, GA 30303
678-237-0330

                                     2
     Case 1:17-cv-00015-JRH-BKE Document 223 Filed 11/15/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

      This is to certify that I have on November 15, 2019, served all the parties in

this case in accordance with the notice of electronic filing (“NEF”), which was

generated as a result of electronic filing in this Court.



                                                /s/ Shannon H. Statkus
                                                Assistant United States Attorney




                                            3
